By the Court :
The corporation defendant was permitted, against the objection of plaintiff, to prove that it had made an application at the United States Land Office to obtain the title to the premises in controversy. The avowed purpose of this proof was to show . that the defendant had exercised control and dominion over the premises. But the circumstance that such an application has been filed in the Land Office did not tend, even in the remotest degree, to show the exercise by the applicant of control over the premises.
Judgment and order denying a new trial reversed, and cause remanded for a new trial.
Remittitur forthwith.